Citation Nr: 1140353	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the U.S. Air Force from March 1980 to May 1988.  Thereafter, he was a member of the Air National Guard, with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from August 1988 to November 2005, when he retired.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for tinnitus.

In his March 2009 VA Form 9, the appellant submitted a written request for a Board videoconference hearing.  The appellant subsequently repeated his request for a Board videoconference hearing in June 2009.  However, the appellant thereafter withdrew his request for a Board hearing by means of a written statement submitted by his representative in March 2010.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The Board remanded the case for additional development in October 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The October 2010 Board remand instructions directed the AMC/RO to obtain any Tri-Care or other retired military, VA and private inpatient and outpatient records relating to complaints of tinnitus not already in the claims file.  In particular, the hearing test results of December 2005 were to be obtained.  However, no such treatment records were obtained.

Thus, the case must be remanded so that the indicated treatment records for the appellant are obtained and added to the claims file.  In addition, any and all such additional treatment records generated since the October 2010 remand must be obtained and added to the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain any Tri-Care or other retired military, VA and private inpatient and outpatient records relating to complaints of tinnitus not already in the claims file.  In particular, the appellant's hearing test results of December 2005 should be obtained.  Associate all obtained records with the claims file.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

3.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of service connection for bilateral tinnitus.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

4.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

